Title: To Thomas Jefferson from John Vaughan, 23 June 1820
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
23 June 1820
Mr Patrick Gibson has desired me to draw upon him for 7 for 444.Ds which I have done I shall expect your Special Directions for the appropriation of it—I have the pleasure of inclosing an extract made from a letter I have recd from M. Dessaussure under date 5 May—which cannot fail being of a very Satisfactory nature to all who have advocated his cause, particularly to you who knew & fully appreciated his Merit—He has just arrived in Good health & returns in the fallI remain with great respect Your friendJn VaughanPS Upon refering to your favor of 22 April I observe that 444$ are to be remd to Thos Appleton Leghorn The 206$ for Marseilles are not yet recd